Title: To George Washington from George Walton, 22 January 1777
From: Walton, George
To: Washington, George



sir,
Philadelphia, 22d January, 1777.

Mr Randolph, who came last night from some expedition towards black-point, informs me, that, at different times within these few days, he saw there several persons who were directly out of New-York; and who all agreed in this, That there were but very few troops in the city, and that patrol duty was performed by the inhabitants in rotation; That there have been many secret movements in the night time, of stores and heavy artillery, and that, on Tuesday last six heavy peices of Artillery were carried from New-York over to staten Island down opposite to Perth-Amboy. These, no doubt, are intended to cover a Retreat that way, if they should be necessitated to make one.

I have not troubled your Excellency with this trifling intelligence with any view of its being materially useful to you: but as good information in war is as the optics of man, the most trifling may sometimes be of advantage. I wish you health, and am, with great respect, sir, Your Most Obedient Servant,

Geo. Walton.

